140 U.S. 665 (1890)
THE LATE CORPORATION OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS
v.
UNITED STATES.
ROMNEY
v.
UNITED STATES.
Nos. 695, 715.
Supreme Court of United States.
Decided May 19, 1890.
Decree entered May 25, 1891.
APPEALS FROM THE SUPREME COURT OF THE TERRITORY OF UTAH.
Decided May 19, 1890. Reported 136 U.S. 1.
*666 Whereupon it is considered, adjudged and decreed that the cause be remanded to the Supreme Court of the Territory of Utah, with directions to modify its decree as herein directed, and to take such further proceedings as to law and justice may appertain in conformity with the opinion of this court delivered on this appeal at the last term of the court.
                             Per MR. JUSTICE BRADLEY.
                                             May 25, 1891.